Citation Nr: 0913252	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  07-23 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right medial tibial stress syndrome, claimed as shin 
splints.

2.  Entitlement to an initial rating in excess of 10 percent 
for left medial tibial stress syndrome, claimed as shin 
splints.

3.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus.

4.  Entitlement to a rating in excess of 10 percent for 
irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1975 to August 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
RO in Lincoln, Nebraska, which granted service connection and 
assigned initial 10 percent ratings for bilateral shin 
splints, granted an increased rating of 10 percent for 
bilateral pes planus and continued a 10 percent rating for 
irritable bowel syndrome.  


FINDINGS OF FACT

1.  The appellant's service-connected right tibial stress 
syndrome, claimed as shin splints, has been manifested by 
painful motion, without involvement of the knee or ankle and 
without nonunion or malunion.  

2.  The appellant's service-connected left tibial stress 
syndrome, claimed as shin splints, has been manifested by 
painful motion, without involvement of the knee or ankle and 
without nonunion or malunion.  

3.  The appellant's service-connected bilateral pes planus 
has not been manifested by severe disability; deformity is 
not marked; and there is no pain on manipulation, objective 
indications of swelling on use, or characteristic 
callosities.  

4.  The appellant's service-connected IBS has not been 
manifested by severe disability, with frequent but not more 
or less constant abdominal distress.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for right medial tibial stress syndrome are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2008).

2.  The criteria for an initial evaluation greater than 10 
percent for left medial tibial stress syndrome are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2008).

3.  The criteria for an evaluation greater than 10 percent 
for bilateral pes planus are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2008).

4.  The criteria for an evaluation greater than 10 percent 
for irritable bowel syndrome are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for increased 
ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the appellant's claims, a 
letter dated in October 2006 satisfied the duty to notify 
provisions of the second and third Quartuccio elements.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  

The instant right and left shin splint claims arise from a 
granted claim of service connection.  The Court observed that 
a claim of entitlement to service connection consists of five 
elements, of which notice must be provided prior to the 
initial adjudication: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Quartuccio element requires notice of these five 
elements in initial ratings cases.  See Dunlap v. Nicholson, 
21 Vet. App. 112 (2006).  

The preadjudicatory October 2006 letter contained notice in 
compliance with the rule of Dingess.  The duty to notify on 
these claims is discharged.  See Dunlap, supra.  

In order to satisfy the first Quartuccio element for an 
increased-compensation claim, as for the pes planus and 
irritable syndrome claims, section 5103(a) compliant notice 
must meet the following four part test:

(1) that the Secretary notify the claimant that, 
to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or 
increase in severity of the disability and the 
effect that worsening has on the claimant's 
employment and daily life; 

(2) if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that 
would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of 
that worsening has on the claimant's employment 
and daily life (such as a specific measurement or 
test result), the Secretary must provide at least 
general notice of that requirement to the 
claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability 
rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), based on 
the nature of the symptoms of the condition for 
which disability compensation is being sought, 
their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to 
obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, 
medical and hospitalization records, medical 
statements, employer statements, job application 
rejections, and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the appellant.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See id.; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).  

Prior to the initial adjudication of the claim, the RO sent 
the appellant an October 2006 letter, which requested that 
the appellant provide evidence describing how her disability 
had worsened.  In addition, the appellant was questioned 
about the effect that worsening has on her employment and 
daily life during the course of the 2007 VA examinations 
performed in association with these claims.  Additionally, 
the appellant and her representative were provided the text 
of 38 C.F.R. § 4.10 (2008), which includes notice that the 
disabilities' impact on daily life and ordinary activities is 
relevant to evaluations under the Ratings Schedule, in the 
June 2007 Statement of the Case.  The appellant, who is 
represented by an attorney, subsequently responded with a 
June 2007 Form 9, unaccompanied by additional evidence or 
argument.  The RO did not readjudicate the claim.  From 
reading the June 2007 Statement of the Case, the reasonable 
person would have been put on notice of the relevant evidence 
and did not respond with additional evidence or argument.  
While this notice was clearly inadequate for 38 U.S.C.A. 
§ 5103(a) purposes, the failure by the RO to provide timely, 
adequate notice or adequate notice with subsequent 
readjudication is not prejudicial because the result of such 
a readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  The appellant has had ample time to submit any 
additional argument or evidence to support her claim.  As the 
Board finds the reasonable person would have knowledge of the 
requirement based on the Statement of the Case and the 
timespan which elapsed without any additional evidence or 
argument submitted, any failure to provide her with adequate 
and timely notice is not prejudicial.  See Sanders, supra.  
The Board finds that the first criterion is satisfied.  See 
Vazquez-Flores.  

As to the second element, the Board notes that the appellant 
is service connected for pes planus and irritable bowel 
syndrome.  As will be discussed below, pes planus is rated 
under Diagnostic Code 5262, 38 C.F.R. § 4.71a.  This is the 
only Diagnostic Code to rate pes planus and it is not cross 
referenced to any other Codes for the purposes of evaluation.  
See id.  Irritable bowel syndrome is rated under Diagnostic 
Code 7319, 38 C.F.R. § 4.114.  This is the only Diagnostic 
Code to rate irritable bowel syndrome and it is not cross 
referenced to any other Codes for the purposes of evaluation.  
See id.  Furthermore, there is no single measurement or test 
that is required to establish a higher rating under either 
Diagnostic Code.  On the contrary, entitlement to a higher 
disability rating would be satisfied by evidence 
demonstrating a noticeable worsening or increase in severity 
of either disability and the effect of that worsening has on 
the claimant's employment and daily life.  See id.  The Board 
finds that no more specific notice is required of VA and that 
any error in not providing the rating criteria is harmless.  
See Vazquez-Flores.  

As to the third and fourth elements, the Board notes that the 
appellant was provided preadjudicatory notice in the October 
2006 letter.  The Board finds that the third and fourth 
elements of Vazquez-Flores are satisfied.  See id.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Quartuccio are met 
and that the VA has discharged its duty to notify for the pes 
planus and irritable bowel syndrome claims.  See Quartuccio, 
supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant did not 
identify additional private medical records, instead 
submitting a large number of treatment records through her 
representative.  The appellant has at no time referenced 
outstanding records that she wanted VA to obtain or that she 
felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the appellant appropriate VA examinations in 
2007.  The appellant has not reported receiving any recent 
treatment specifically for this condition (other than at VA 
and the private treatment mentioned above, records of which 
are in the file), and there are no records suggesting an 
increase in disability has occurred as compared to the prior 
VA examination findings.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the appellant's service-connected disorders since 
she was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2007 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II. Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

a. Tibial Stress Syndrome, Claimed as Shin Splints

The appellant's service connected bilateral tibial stress 
syndrome disability has been rated under Diagnostic Code 
5262, which rates impairment of the tibia and fibula.  See 38 
C.F.R. § 4.71a (2008).  Impairment of the tibia and fibula 
manifested by nonunion, with loose motion and requiring a 
brace, warrants a 40 percent evaluation.  Malunion of the 
tibia and fibula with marked knee or ankle disability 
warrants a 30 percent evaluation.  Malunion of the tibia and 
fibula with moderate knee or ankle disability warrants a 20 
percent evaluation.  Malunion of the tibia and fibula with 
slight knee or ankle disability warrants a 10 percent 
evaluation.  Id.  

The appellant underwent a December 2006 VA examination for 
her shin splints.  The appellant does not have malunion or 
nonunion.  Her original complaints do not reflect a fracture 
that would lead to either malunion or nonunion.  Her 
complaints are of pain on standing or walking for extended 
periods.  There is no evidence or complaints of ankle 
involvement.  The appellant did have mild arthritic changes 
of the bilateral knees shown by x-ray.  She was denied 
service connection for bilateral knee condition in June 2005, 
which included the findings of degenerative changes; they are 
not a part of her service connected disability.  Otherwise, 
there is no involvement of the knee joints.

The appellant's VA treatment records show nothing additional.  
There is no indication of knee or ankle involvement and no 
nonunion or malunion.  

The Board finds that the appellant's complained of painful 
motion are adequately compensated by the currently assigned 
10 percent ratings.  There is no actual nonunion or malunion 
and the primary disability is complaints of pain.  The 
appellant retains full functional capacity in both knees and 
both ankles.  The criteria for ratings in excess of 10 
percent for tibial stress syndrome under DC 5262 are not met.  

Additional Diagnostic Codes provide for additional ratings 
for disabilities of the knees depending on the symptoms 
shown.  Since the record does not show that the appellant's 
bilateral tibial stress syndrome disorder involves ankylosis, 
limitation of motion, lateral instability or patellar 
subluxation, genu recurvatum, symptomatic or removed 
semilunar cartilage, additional ratings for the appellant's 
bilateral knee disorder are not warranted under 38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5258, 5259, 5262 and 5263 
(2008).  The appellant did have mild arthritic changes of the 
bilateral knees, but these are not a part of her service 
connected disability.  Accordingly, a rating under Diagnostic 
Codes 5003 and 5010 is not warranted.  

As noted above, the appellant does not have nonunion or 
malunion of the tibia or fibula.  She currently receives a 10 
percent rating on the basis of the painful motion she has as 
a result of the shin splints.  The Board concludes that a 
rating under the DeLuca criteria has already been assigned 
for each leg and a further grant under DeLuca is not 
warranted.  

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluations for the appellant's shin splint 
disabilities are not inadequate.  Her complaints are of pain 
and limited endurance, which have been addressed by grants 
under the rule of DeLuca.  She does not have any symptoms 
from her service-connected disorder that are unusual or are 
different from those contemplated by the schedular criteria.  
It does not appear that the appellant has an "exceptional or 
unusual" disability; she merely disagrees with the assigned 
evaluation for her level of impairment.  The available 
schedular evaluations for that service-connected disability 
are adequate.  Referral for extraschedular consideration is 
not warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for ratings in excess of 10 percent have at 
no time been met.  Accordingly, staged ratings are 
inapplicable.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's tibia stress syndrome 
claims.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Pes Planus

The appellant's pes planus disability is rated under DC 5276, 
for pes planus.  See 38 C.F.R. § 4.71a.  Severe disability 
due to bilateral pes planus, manifested by objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities warrants a 30 percent 
disability rating.  38 C.F.R. § 4.71a, DC 5276.  Bilateral 
pes planus resulting in pronounced disability manifested by 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, warrants a 50 percent disability rating.  
Id.  The highest assignable rating for bilateral pes planus 
is 50 percent.  Id.  

In the year preceding this claim, the appellant was not seen 
for foot related complaints by VA.  A May 2006 note indicates 
that the appellant had a non antalgic gait.

The appellant was seen for a January 2007 foot VA 
examination.  The appellant reported pain and swelling on 
walking short distances.  The report indicates that the 
appellant had no deformity of the forefoot or midfoot on 
either foot.  The Achilles tendon alignment was normal non-
weight bearing bilaterally, and bowed inward on weight 
bearing.  This was correctable with manipulation.  She had an 
arch on non-weight bearing, but not on weight bearing.  There 
were no callosities reported.  She had a normal gait.  X-rays 
were negative.  The examiner characterized her flatfoot as 
mild.  

The appellant's more recent VA treatment records do not 
contain significant evidence.  A February 2007 physical 
report indicates that the appellant denied musculoskeletal 
pain.  An April 2007 VA treatment record indicates that the 
appellant had begun wearing orthotics to help with her feet.  
She originally received arch supports at an October 2004 
podiatry visit.  

The Board finds that the appellant does not have severe 
disability under DC 5276.  She has no callosities; she has a 
normal gait; and she has no pain on manipulation.  She has 
some deformity with malalignment of the Achilles tendon, but 
the examiner found this to be correctable with manipulation.  
The fore and midfoot structures were normal bilaterally.  
While the appellant had no arch on weight bearing, the Board 
notes that is why she has a diagnosis of flatfeet.  The Board 
finds that the deformities of the feet do not rise to a level 
which may be considered "marked."  The Board finds that the 
criteria for a rating in excess of 10 percent have not been 
met.  

The examiner at the January 2007 VA examination also 
evaluated the DeLuca criteria.  The appellant had no 
objective evidence of swelling, tenderness, instability, 
weakness or abnormal weight bearing.  The Board finds that an 
increased rating under the rule of DeLuca is not warranted.  

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's pes planus 
disability is not inadequate.  The symptoms she describes at 
the January 2007 VA examination are within the expected norm 
for flatfeet as outlined by the ratings criteria and the 
examination worksheet.  She receives no additional, regular 
treatment.  Her condition appears to have been stable for 
years.  It does not appear that the appellant has an 
"exceptional or unusual" disability; she merely disagrees 
with the assigned evaluation for her level of impairment.  In 
other words, she does not have any symptoms from her service-
connected disorder that are unusual or are different from 
those contemplated by the schedular criteria.  The available 
schedular evaluations for that service-connected disability 
are adequate.  Referral for extraschedular consideration is 
not warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a rating in excess of 10 percent have 
at no time been met.  Accordingly, staged ratings are 
inapplicable.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's pes planus claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

c. Irritable Bowel Syndrome

Pursuant Diagnostic Code 7319, a noncompensable evaluation is 
warranted where the evidence shows mild irritable colon 
syndrome with disturbances of bowel function with occasional 
episodes of abdominal distress.  38 C.F.R. § 4.114.  A 10 
percent evaluation is warranted where the evidence shows 
moderate irritable colon syndrome with frequent episodes of 
bowel disturbance with abdominal distress.  Id.  A 30 percent 
rating applies for severe irritable colon syndrome with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  Id.  The Board observes 
that the words "mild," "moderate" and "severe" as used 
in the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

The appellant's VA treatment records and her submitted 
records show that she has not sought regular treatment for 
IBS for several years.  There are no evaluations more recent 
than 2004 in those records.  The 2004 and 2005 VA records 
were weighed in the June 2005 rating decision which continued 
her current rating.  She did not appeal that rating decision.  
The Board notes that the appellant had colonoscopies in 1997 
and 2002, with polyp removal in 2002.  

The appellant's IBS was evaluated at a January 2007 VA 
examination.  The report states that the appellant has 
nightly abdominal pain, weekly constipation and less than 
weekly diarrhea.  The diarrhea is episodic but lasts about 
three days.  There were no signs of significant weight loss 
or malnutrition, anemia, abdominal masses, abdominal 
tenderness or a fistula.  The appellant reported the use of 
two medications which help.  

The Board finds that the appellant's IBS is not severe under 
DC 7319.  The appellant's bowel disturbance is frequent, but 
not more or less constant.  The appellant seeks no additional 
treatment, has good relief from medication and the IBS has no 
impact on her general health.  The Board notes that the 
appellant is obese, rather than suffering weight loss.  There 
have been no additional procedures such as colonoscopies 
recently.  While she complained of nightly abdominal pain, no 
abdominal tenderness was found on examination.  The criteria 
for a rating in excess of 10 percent for IBS have not been 
met.  

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's IBS disability 
is not inadequate.  The appellant seeks no hospitalization, 
has no regular treatment and describes symptoms consistent 
with moderate IBS.  It does not appear that the appellant has 
an "exceptional or unusual" disability; she merely 
disagrees with the assigned evaluation for her level of 
impairment.  In other words, she does not have any symptoms 
from her service-connected disorder that are unusual or are 
different from those contemplated by the schedular criteria.  
The available schedular evaluations for that service-
connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a rating in excess of 10 percent have 
at no time been met.  Accordingly, staged ratings are 
inapplicable.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's irritable bowel syndrome 
claim.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
right medial tibial stress syndrome, claimed as shin splints, 
is denied.

Entitlement to an initial rating in excess of 10 percent for 
left medial tibial stress syndrome, claimed as shin splints, 
is denied.

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus is denied.

Entitlement to a rating in excess of 10 percent for irritable 
bowel syndrome is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


